Citation Nr: 9919637	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral foot 
problems.

2. Entitlement to service connection for right foot peroneal 
palsy.

3. Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to December 
1978 and from August 1990 to May 1991.  The veteran also had 
reserve service from December 1978 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
foot problem, nerve problem, and reactive airway disease.  
The veteran has also perfected an appeal from the April 1996 
rating decision, which denied service connection for 
degenerative disease of both knees.  In his notice of 
disagreement received in April 1996, the veteran clarified 
that he claimed service connection for the right knee only.

The Board notes that a notice of disagreement was received in 
January 1995 with regard to the denial of service connection 
for reactive airway disease.  In his statement submitted with 
his VA Form 9, substantive appeal, received in April 1996, 
the veteran indicated that he did not wish to pursue a claim 
for service connection for reactive airway disease.  A notice 
of disagreement may be withdrawn in writing before a timely 
substantive appeal is filed.  38 C.F.R. § 20.204 (1998).  
Therefore, the issue of service connection for reactive 
airway disease is not before the Board.

The Board also notes that a notice of disagreement was 
received in April 1996 with regard to the April 1996 denial 
of service connection for post-traumatic stress disorder 
(PTSD).  A statement of the case was issued in May 1996, but 
no substantive appeal was received on this issue.  Therefore, 
the issue of service connection for PTSD is not before the 
Board.  See 38 C.F.R. §§ 20.200, 20.302 (1998).


REMAND

In an administrative decision, dated in July 1997, the RO 
certified that the veteran's service medical records were not 
available at that time.  The RO reported that several 
unsuccessful attempts had been made to obtain the records 
from the National Personnel Records Center (NPRC) and U.S. 
Army Reserve Components Personnel and Administration Center 
(ARPERCEN).  In August 1997, the RO received the veteran's 
service entrance examination, dated in August 1978, but no 
other service medical records.  

The veteran submitted copies of a few service medical records 
including a "Master Problem List," which noted complaints 
of bilateral foot pain in February 1991.  The veteran 
complained of bilateral foot pain of five months duration at 
that time.  The service physician noted that the veteran had 
foot surgery in 1983 for spurring.  

In a statement submitted with his VA Form 9, substantive 
appeal, received in April 1996, the veteran stated that he 
developed bone spurs due to marching and running during basic 
training in 1978.  He indicated that he was treated for this 
condition during later periods of service as well.  The 
veteran reported that he injured his right knee during a 
training exercise in 1978 and his service during Desert Storm 
aggravated this earlier injury.  

Based on the history of injury provided by the veteran, a VA 
examiner in June 1995 indicated diagnoses of moderate 
chondromalacia of the right knee, and moderate hallux valgus 
of both feet.  The examiner opined that these conditions 
might have been caused by the extreme amount of marching and 
physical activity during military service.

At a videoconference hearing before the undersigned in June 
1999, the veteran testified that he began having problems 
with his feet and injured his right knee during basic 
training in 1978.  Transcript, p. 4, 8.  He stated that 
throughout his reserve service, he continued to seek 
treatment at Fort Hood for his foot condition.  
Transcript, p. 6.  The veteran's representative further noted 
additional active duty service with NATO in Belgium following 
service in 1990-1991 at Fort Hood.  Transcript, p. 3.  

Although the RO has made attempts to obtain the veteran's 
service medical records, based on the veteran's reported 
history, the opinion of the VA examiner in June 1995 based on 
this history, and the report of further active foreign 
service following that previously reported, the Board 
believes that an additional attempt should be made to obtain 
the veteran's service medical records, including treatment 
records from all active and inactive duty periods. 

Overall, the Board is of the opinion that additional 
development of the record is needed in order fairly to decide 
the veteran's appeal.  Accordingly, the case is REMANDED to 
the RO for the following development:

1. The RO should request that the veteran 
again identify, as specifically as 
possible, his dates of active service and 
locations in which he served.  The RO 
should verify any periods of service not 
previously confirmed.  

2. The RO should attempt to secure the 
veteran's service medical records for his 
period of service by requesting the 
records from ARPERCEN in St. Louis.  


3. The RO should through appropriate 
channels ask the  Army medical facility 
at Fort Hood, Texas, for copies of any 
clinical records pertaining to the 
veteran from August 1978 to May 1991.  

4. Following completion of the above 
development, the RO should take any steps 
necessary to complete development of the 
veteran's claim, to include VA 
examinations for the purpose of 
ascertaining the etiology of the 
veteran's conditions, in light of any 
service medical records obtained. 

5. The RO should then adjudicate the claims 
for service connection for bilateral foot 
problems, right foot peroneal palsy, and 
degenerative joint disease of the right 
knee.  If any claim remains denied, the 
veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



